          2:17-cv-02297-CSB-EIL # 14         Page 1 of 2                                           E-FILED
                                                                        Tuesday, 21 May, 2019 07:34:11 PM
                                                                             Clerk, U.S. District Court, ILCD

                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS
                                        URBANA DIVISION

JASON SIMPSON,

                        Plaintiff,

         v.                                         Case No. 2:17-cv-02297-CSB-EIL

HOBBICO, INC.,                                      Magistrate Judge Eric I. Long

                        Defendant.


                         DEFENDANT HOBBICO, INC.’S STATUS REPORT

         Defendant Hobbico, Inc. submits this status report pursuant to the Court’s May 14, 2019

Order. Bankruptcy counsel for Hobbico advises that the bankruptcy is still pending and it has

not yet been determined whether or not there will be funds for distribution.

DATED: May 21, 2019                               Respectfully submitted,

                                                  HOBBICO, INC.



                                                  By:/s/Danielle M. Kays
                                                      One of Its Attorneys

Richard P. McArdle
rmcardle@seyfarth.com
Danielle M. Kays, Bar No. 6284321
dkays@seyfarth.com

SEYFARTH SHAW LLP
233 South Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
Telephone:     (312) 460-5000
Facsimile:     (312) 460-7000




57043009v.1 / 022873-000022
          2:17-cv-02297-CSB-EIL # 14        Page 2 of 2



                                CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, I caused a copy of the foregoing DEFENDANT’S

HOBBICO, INC.’S STATUS REPORT to be served upon the following through the Court’s electronic

case filing system:

                              John A. Baker
                              Baker, Baker & Krajewski, LLC
                              415 S. Seventh Street
                              Springfield, IL 62701
                              jab@bbklegal.com



                                             /s/ Danielle M. Kays
                                             Danielle M. Kays




                                                2
57043009v.1 / 022873-000022
